Name: Commission Decision No 2515/86/ECSC of 31 July 1986 amending Decision No 37-54 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels within the meaning of Annex III of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  marketing;  iron, steel and other metal industries
 Date Published: 1986-08-07

 Avis juridique important|31986S2515Commission Decision No 2515/86/ECSC of 31 July 1986 amending Decision No 37-54 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels within the meaning of Annex III of the Treaty Official Journal L 221 , 07/08/1986 P. 0014 - 0015 Finnish special edition: Chapter 13 Volume 15 P. 0234 Swedish special edition: Chapter 13 Volume 15 P. 0234 *****COMMISSION DECISION No 2515/86/ECSC of 31 July 1986 amending Decision No 37-54 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels within the meaning of Annex III of the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 60 thereof, After consulting the Consultative Committee, Whereas, by Decision No 37-54 (1), as last amended by Decision No 3633/83/ECSC (2) undertakings in the steel industry are required to publish price lists and conditions of sale for special steels as defined in Annex III of the Treaty; Whereas, without infringing the prohibition of discriminatory practices within the meaning of Article 60 (1) of the Treaty, steel undertakings may vary their prices according to consumer groups to the extent that those groups are not in competition with each other; Whereas, the obligations concerning the publication of prices and conditions of sale for ordinary quality steels which follow from the application of Decision No 31-53 (3), as last amended by Decision No 2514/86/ECSC (4), correspond to the aforementioned principles; whereas for these steels, in view of the situation on the steel market, it has not appeared necessary to require steel undertakings to publish in their price lists the differentials for certain categories of consumers and to ensure that stockholders are not disadvantaged, it is sufficient that undertakings should be obliged to notify such differentials to the Commission; whereas in order to maintain the transparency of the market, it is necessary to oblige steel undertakings to communicate these differentials, on request, to any person having a justified interest; whereas it is necessary to limit the types of differential covered by this Decision in order to ensure that differentials which need not be published in the price lists of undertakings in the steel industry do not include certain elements of the price lists, which are covered by Article 4 of Decision No 37-54 and which must form part of the published price lists; whereas, where an undertaking makes considerable use of differentials, the Commission should be able to require it to publish in its price lists the differentials applied; Whereas it would appear justified to allow the same possibilities for special steels in order to harmonize the conditions of sale of different categories of steel and to ensure that purchasers are treated on the same basis whether they buy special steel or ordinary quality steel, HAS ADOPTED THIS DECISION: Article 1 Decision No 37-54 is hereby amended as follows: 1. Article 6 is replaced by the following: 'Article 6 1. (a) Price lists and conditions of sale and the differentials referred to in Article 7 shall apply not earlier than two working days after they have been addressed to the Commission. (b) Price lists and conditions of sale shall be communicated by undertakings in the steel industry on request to any interested party. The differentials applied, as referred to in Article 7, shall be communicated on request to all stockholders. Consumers must be informed on request of such differentials for the groups within their field of activity. (c) The Commission may decide to publish the price lists and conditions of sale and the differentials referred to in Article 7 by means of a special publication. 2. Paragraph 1 shall also apply to any amendment of price lists and conditions of sale of the differentials applied.' 2. The following Article 7 is inserted: 'Article 7 1. Steel undertakings may apply the differentials referred to in paragraph 3 to individual groups of consumers and stockholders. Those differentials need not be published in their price lists. Undertakings may not apply different differentials to groups of consumers who are in competition with each other. 2. Where such differentials are applied, undertakings shall notify them to the Commission. These differentials shall apply to price lists in force. 3. The following differentials alone shall apply pursuant to paragraph 1: - differentials for individual groups of consumers with exact specification of the groups to which they are to be applied, - discounts for stockholders, - discounts granted in respect of the quantities actually received overall by a consumer or stockholder over a period of one year from steel undertakings subject to the provisions of Article 60 of the Treaty, - other discounts applied temporarily to a group of consumers or to stockholders. 4. Differentials notified to the Commission before this Decision enters into force may not be applied if they are not in accordance with the provisions of paragraph 3. 5. Where it is established that the number or size of the differentials make publication necessary, the Commission may require any undertakings in the steel industry to publish in its price lists some or all of the differentials applied.' 3. Article 7 becomes Article 8 and Article 8 becomes Article 9. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No 18, 1. 8. 1954, p. 470. (2) OJ No L 360, 23. 12. 1983, p. 20. (3) OJ No 6, 4. 5. 1953, p. 111. (4) See page 12 of this Official Journal.